—Judgment unanimously reversed on the law and new trial granted. Memorandum: County Court erred in denying defendant’s challenge of a prospective juror for cause. Defendant used one of his peremptory challenges to excuse the prospective juror and thereafter exhausted his peremptory challenges. When questioned by defense counsel, the prospective juror stated that she was unsure that she could render an impartial verdict in a prosecution of drug-related offenses. In the absence of a showing that the juror could set aside her bias and render a verdict based solely on the evidence, the denial of the challenge for cause was error, and defendant’s conviction must be reversed (see, CPL 270.20 [2]; see also, People v Stewart, 185 AD2d 677).
In light of our reversal, we need not address defendant’s remaining contentions. (Appeal from Judgment of Onondaga County Court, Cunningham, J. — Conspiracy, 2nd Degree.) Present — Denman, P. J., Green, Lawton, Fallon and Boehm, JJ.